DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of September 12, 2021.
Status of Claims
Claims 1, 3-5, 7-8, and 10, as originally filed August 24, 2021, are pending and have been examined on the merits (claims 1 and 8 being independent).
Response to Arguments
Applicant’s arguments and amendments filed August 24, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 7-9

(2) “In this regard, the claimed combination of steps/features cannot practically be performed in the human mind and therefore do not constitute a mental process. Furthermore, the claimed invention is directed to an improvement in a technology or technical field.” - page 9
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a payment recommendation to an individual based on the payment type and payment data (e.g., optimizing a payment), which is a business practice and therefore falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity’ as fundamental economic principles or practices and ‘Mental Processes’ as concepts that can be evaluated in the human mind).  For instance, in the process of independent claim 1, the limitations of generating… store group and a company group, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… user payment preference, defining… preference order, calculating… overall return rate, determining… plurality of payment combinations, calculating… remaining unallocated cost, and determining… the remaining unallocated cost is greater than zero recite this judicial exception.  
generating… store group and a company group, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… user payment preference, defining… preference order, calculating… overall return rate, determining… plurality of payment combinations, calculating… remaining unallocated cost, determining… the remaining unallocated cost is greater than zero, and selecting… another payment proposal, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Process as concepts performed in the human mind including an evaluation.  The nominal recitation of the generic “processor” (i.e. can be implemented by using an integrated circuit) suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.  Therefore, the claims recite an abstract idea.
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 8 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a data storage device, a processor, a display screen, global positioning system (GPS) data, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In summary, the instant claimed limitations as a whole are not indicative of integration into a practical application because the claimed invention is directed to a business solution for 
(3) Step 2B Consideration: The limitations recited by claims 1 and 8 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of storing… an expected revenue weight, obtaining… payment data, displaying… payment combination and the overall return rate, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… store group and a company group, generating… user payment preference, calculating… overall return rate, calculating… remaining unallocated cost, and selecting… another payment proposal are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a recommendation to an individual to use the most payment combination based on the payment type and payment data (e.g., optimizing a payment). These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0021], [0024], [0028], [0036], [0045], and [0057]: an electronic device, a storage device, a processor, a global positioning system (GPS), an integrated circuit, the setting module, the front end input module, the grouping mechanism module, the preference coefficient calculation module, the payment type recommendation module, and the feedback calculation module. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “GPS” and “storage device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in a recommendation to an individual to 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1, 3-5, 7-8, and 10 under 35 U.S.C. 101 is maintained by the Examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a recommendation to an individual to use the most payment combination based on the payment type and payment data (e.g., optimizing a payment) which contains the steps of storing, obtaining, generating, calculating, defining, and displaying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 8 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a recommendation to an individual to use the most payment combination based on the payment type and payment data (e.g., optimizing a payment) is akin to the abstract idea subject matter grouping of: ‘Certain Methods of Organizing Human Activity’ as fundamental economic principles or practices and ‘Mental Processes’ as concept performed in the human mind.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… store group and a company group, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… user payment preference, defining… preference order, calculating… overall return rate, determining… plurality of payment combinations, calculating… remaining unallocated cost, and determining… the remaining unallocated cost is greater than zero.
Furthermore, the steps of generating… store group and a company group, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… user payment preference, defining… preference order, calculating… overall return rate, determining… plurality of payment combinations, calculating… remaining unallocated cost, determining… the remaining unallocated cost is greater than zero, and selecting… another payment proposal, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Process as concepts performed in the human mind including an evaluation.  The nominal recitation of the generic “a processor” (i.e. can be implemented by using an integrated circuit) suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.  Therefore, the claims recite abstract idea.  

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of storing… an expected revenue weight, obtaining… payment data, displaying… payment combination and the overall return rate, calculating… store payment average payment ratio, calculating… company average payment ratio, generating… store group and a company group, generating… user payment preference, calculating… overall return rate, calculating… remaining unallocated cost, and selecting… another payment proposal do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “a data storage device, a processor, a display screen, global positioning system (GPS) data”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0021], [0024], [0028], [0036], [0045], and [0057]: an electronic device, a storage device, a processor, a global positioning system (GPS), an integrated circuit, the setting module, the front end input module, the grouping mechanism module, the preference coefficient calculation module, the payment type recommendation module, and the feedback calculation module) as tools 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a data storage device, a processor, a display screen, global positioning system (GPS) data) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 3-5, 7, and 10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3 and 10, the step of “… sums the proportion of the payment type corresponding to each of the time points in the store group to obtain an operation result,”, in claim 4, the step of “… sums the proportion of the payment type corresponding to each of the time points in the company group to obtain an operation result”, in claim 5, the step of “… adds the store payment average ratio to the company payment average ratio for generating a temporary result”, and in claim 7, the step of “… revises the user payment preferences based on current consumption record.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Summing 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-5, 7, and 10, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 8 above.  Merely claiming the same process using the payment type and the payment data in order to determine the payment combination does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 3-5, 7-8, and 10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
November 15, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/18/2021